DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1-4 & 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein remediating the arc fault comprises requesting, by the first local controller, that the central controller implement disconnecting the converter from a common bus.”

Claims 8 & 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the first local controller further comprises a signaling agent configured to instruct the first converter to perform the remedial operation, and wherein instructing the first converter to perform the remedial action comprises activating a foldback mode of the first converter, wherein the foldback mode reduces power available to an arc of the arc fault.”

Claims 14-17 & 19-20 are allowed. 


Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…determining a type of the arc fault, based at least in part on the one or more characteristics of the first converter; determining one or more remedial operations to perform based at least in part on the type of the arc fault; and remediating the arc fault by performing the one or more remedial operations determined by at least one of the first local controller and the central controller.”

Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…determining a type of the arc fault, based at least in part on the one or more characteristics of the first converter; determining one or more remedial operations to perform based at least in part on the type of the arc fault; and remediating the arc fault by performing the one or more remedial operations determined by at least one of the first local controller and the central controller.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/BRYAN R PEREZ/Examiner, Art Unit 2839